           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 1 of 27


1    DEAN M. CONWAY
     (counsel for service)
2    SARRA CHO
     CHRISTOPHER NEE
3    Email: conwayd@sec.gov
4
     Attorneys for Plaintiff
5    Securities and Exchange Commission
     100 F Street NE
6    Washington, DC 20549
     Telephone: (202) 551-4412
7    Facsimile: (202) 772-9245
8
                                UNITED STATES DISTRICT COURT
9
10                            EASTERN DISTRICT OF CALIFORNIA

11
12     SECURITIES AND EXCHANGE                         Case No.
       COMMISSION,
13                                                     COMPLAINT
                        Plaintiff,
14
                vs.
15
       JEFFREY P. CARPOFF and
16     PAULETTE CARPOFF,
17
                        Defendants.
18
19   JURY DEMAND
20   Plaintiff, the United States Securities and Exchange Commission (“SEC” or
21   “Commission”), for its Complaint alleges as follows:
22                                   JURISDICTION AND VENUE
23         1.         The Court has jurisdiction over this action pursuant to Sections 20(b),
24   20(d)(1) and 22(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.
25   §§ 77t(b), 77t(d)(1) & 77v(a), and Sections 21(d)(1), 21(d)(3)(A), 21(e) and 27(a) of
26   the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78u(d)(1),
27   78u(d)(3)(A), 78u(e) & 78aa(a).
28         2.         Defendants have, directly or indirectly, made use of the means or
      COMPLAINT                                        1
            Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 2 of 27


1    instrumentalities of interstate commerce, of the mails, or of the facilities of a national
2    securities exchange in connection with the transactions, acts, practices and courses of
3    business alleged in this complaint.
4           3.     Venue is proper in this district pursuant to Section 22(a) of the Securities
5    Act, 15 U.S.C. § 77v(a), and Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a)
6    because certain of the transactions, acts, practices and courses of conduct constituting
7    violations of the federal securities laws occurred within this district. Defendants
8    committed many of the acts set forth in this Complaint in this district. For example,
9    the Carpoffs maintained offices at DC Solar Solutions, Inc. and initiated wire and
10   bank transfers and sent emails from their office computers at DC Solar Solutions,
11   Inc., which is located in this district.
12                                              SUMMARY
13          4.     This case involves fraudulent securities offerings and a massive Ponzi
14   scheme that raked in over $910 million in investor funds. This Ponzi scheme was
15   orchestrated by husband and wife Defendants Jeffrey (“Jeff”) and Paulette Carpoff
16   through companies they controlled, and which they used to enrich themselves at
17   investors’ expense.
18          5.     The Carpoffs offered and sold investment opportunities through two
19   solar energy companies in the business of making, leasing, and operating mobile solar
20   generators (“Generators”). The Carpoffs and others touted these investment
21   opportunities would deliver gains in the form of tax benefits, guaranteed lease
22   payments, and the resulting profits from the operation of the Generators. In reality,
23   thousands of the purportedly profitable Generators were never even manufactured, let
24   alone put into use, and the vast majority of alleged “revenue” sent to investors came
25   from investor money, not from actual lease payments from end-users of the
26   Generators.
27          6.     In 2011, the Defendants began selling investment contracts through their
28   privately held alternative energy companies DC Solar Solutions, Inc. (“DC

       COMPLAINT                                    2
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 3 of 27


1    Solutions”) and DC Solar Distribution, Inc. (“DC Distribution) (collectively with Jeff
2    and Paulette Carpoff “DC Solar”). Through December 2018, DC Solar raised around
3    $910 million from purchasers of the investment contracts. DC Solar designed the
4    investments to take advantage of tax credits that were available to certain alternative
5    energy related projects. To that end, investors purchased Generators from DC
6    Solutions and then immediately leased them to DC Distribution. DC Distribution
7    was then supposed to sub-lease the Generators to end-users. DC Solar touted itself as
8    a major player in its industry, with thousands of Generators in the field, lucrative
9    contracts with big customers yielding a track record of consistent revenue, and
10   extensive experience in making and maintaining the Generators and finding
11   customers for them.
12         7.     That was all a sham. DC Solar had manufactured and put into service
13   far fewer Generators than it claimed, and made hardly any of its revenue from leasing
14   Generators to end-users. In fact, DC Solutions did not actually manufacture nearly
15   two-thirds of the Generators that it purportedly sold to investors. Recent intensive
16   efforts by investors to locate the Generators have identified less than 6,600 of the
17   approximately 17,600 Generators for which DC Solar entered into investment
18   contracts and sold to investors. Investors paid hundreds of millions of dollars for
19   Generators that never existed. And, legitimate lease income from actual end-users of
20   the Generators represented a tiny fraction -- less than 5% -- of DC Distribution’s
21   revenue. The vast majority of DC Distribution’s revenue was comprised of investor
22   funds transferred from DC Solutions. In reality, the vast majority of investor funds
23   was not being used to manufacture, place into service, and maintain the thousands of
24   Generators that DC Solar was using as the basis for investment contracts, but was
25   instead being pilfered by Defendants Jeff and Paulette Carpoff for their personal
26   benefit, such as the purchase of luxury vehicles, private jet services and real estate,
27   and used to make lease payments and distributions to earlier investors.
28         8.     Defendants’ other claims designed to lure investors were false. DC

       COMPLAINT                                    3
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 4 of 27


1    Solar was not a major player in the industry. There were no lucrative contracts with
2    big customers. And DC Solar did not have extensive experience finding customers
3    for its Generators.
4          9.     The Defendant Carpoffs were the architects and the chief beneficiaries
5    of this fraudulent scheme. Jeff and Paulette Carpoff each knowingly hid, and
6    oversaw others in hiding, from investors that DC Solutions had not manufactured
7    their Generators and that DC Distribution generated minimal amounts of legitimate
8    lease revenue. They did so by committing and/or overseeing a variety of deceptive
9    acts including making false statements in investment contracts with investors,
10   funneling investor funds through DC Solutions to DC Distribution to pay earlier
11   investors, causing the creation of bogus commissioning reports for the Generators,
12   directing that false financial statements be prepared for DC Solutions and DC
13   Distribution, and creating and touting fraudulent leasing arrangements with end-users
14   of the Generators.
15         10.    As a result of the conduct alleged herein, Defendants have violated the
16   antifraud provisions of the Securities Act and the Exchange Act. The SEC brings this
17   action and seeks entry of permanent injunctions against Defendants as well as
18   disgorgement of ill-gotten gains and prejudgment interest thereon and civil money
19   penalties.
20                                  THE DEFENDANTS
21         11.    Jeffrey P. Carpoff was a resident of Martinez, CA during the relevant
22   time period. In addition to owning DC Solutions, Jeff Carpoff was the President and
23   a Director of DC Solutions and the Vice President and a Director of DC Distribution.
24         12.    Paulette Carpoff was a resident of Martinez, CA during the relevant time
25   period. In addition to owning DC Distribution, Paulette Carpoff was the President,
26   Secretary, Treasurer, and a Director of DC Distribution and the Secretary, Treasurer
27   and a Director of DC Solutions.
28

       COMPLAINT                                  4
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 5 of 27


1                       RELATED INDIVIDUALS AND ENTITIES
2          13.    DC Solar Solutions, Inc. is a California corporation headquartered in
3    Benicia, CA. It was owned by Jeff Carpoff. DC Solutions is not registered with the
4    SEC in any capacity. It filed for bankruptcy protection in early 2019 and is currently
5    in Chapter 7 proceedings.
6          14.    DC Solar Distribution, Inc. is a California corporation headquartered in
7    Benicia, CA. It was owned by Paulette Carpoff. DC Distribution is not registered
8    with the SEC in any capacity. It filed for bankruptcy protection in early 2019 and is
9    currently in Chapter 7 proceedings.
10         15.    Joseph W. Bayliss is a resident of Martinez, CA. Bayliss is the owner of
11   Bayliss Innovative Services, Inc. through which he is licensed as an electrical and
12   general building contractor.
13         16.    Robert A. Karmann is a resident of Clayton, CA. He was the CFO and
14   prior to that, the Controller, of DC Solutions from late 2014 through 2018. As DC
15   Distribution did not have its own CFO and was closely affiliated with DC Solutions,
16   Karmann performed essentially the same CFO duties for DC Distribution as well. He
17   is licensed as a Certified Public Accountant in California.
18         17.    Ronald J. Roach is a resident of Walnut Creek, California. Roach was a
19   certified public accountant and the owner of Ronald J. Roach Accountancy
20   Corporation. He has held Series 6, 7, 63 and 65 securities licenses and was a
21   registered investment adviser and a registered representative.
22                               FACTUAL ALLEGATIONS
23   A.    Background on DC Solar
24         18.    Jeff and Paulette Carpoff were the owners and principals of DC
25   Solutions and DC Distribution. While DC Solutions and DC Distribution are two
26   separate legal entities, they operated from the same location and shared the same
27   management and employees. DC Solar told investors that it “design[ed],
28   manufacture[d] and lease[d] renewable energy products to serve the off-grid needs of

      COMPLAINT                                    5
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 6 of 27


1    a broad and diverse marketplace – while providing investors with access to the
2    renewable energy asset class.”
3    B.    The DC Solar Securities Offerings
4                 (1)   The Solicitation of Investors
5          19.    Since at least 2011 and continuing to December 2018, DC Solar offered
6    securities to investors. The securities took the form of two types of investment
7    contracts: (1) Investment Fund Contracts and (2) Sale-Leaseback Contracts. Under
8    both arrangements, the investors paid to purchase Generators from DC Solutions,
9    while simultaneously leasing them to DC Distribution. DC Distribution would then
10   purportedly arrange to sub-lease the Generators to end-users. The investors expected
11   to profit from the investments due to tax credits, depreciation on the Generators, and
12   lease payments. Investors thus played an entirely passive role: the success of the
13   venture, and thus the profits to investors and DC Solar, turned entirely on the efforts
14   of DC Solar to make, maintain, market, and lease the Generators.
15         20.    Over the course of the offerings, DC Solar raised approximately $910
16   million in investor money. These deals had face values of more than $2.7 billion
17   because investors in the Investment Fund Contracts financed approximately 70
18   percent of the amount of their investments through promissory notes.
19         21.    DC Solar, directly and indirectly, solicited investors through brokers and
20   salespeople using various methods, including email, conference calls and in-person
21   meetings. DC Solar offered and sold Investment Fund Contracts and Sale-Leaseback
22   Contracts through interstate commerce to investors throughout the United States.
23         22.    DC Solar marketed itself as having extensive experience and capabilities
24   in the renewable energy field and in executing successful transactions for investors.
25   For example, pitch-books for investors, which were prepared by a broker working on
26   behalf of DC Solar using information provided by DC Solar, emphasized that DC
27   Solar had thousands of Generators deployed and manufacturing capabilities of 900
28   Generators per month. They also highlighted that DC Solar had closed many prior

      COMPLAINT                                    6
              Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 7 of 27


1    investment funds with “headline” or “notable” investors, including funds with fair
2    market values near or over $100 million, and that the “performance of each of the
3    funds remains in good standing.” In addition, the materials falsely claimed that DC
4    Solar had “customer relationships with leading companies in the telecommunications,
5    entertainment and construction industries” and provided case studies of the
6    established leasing arrangements with many of those customers. Finally, certain of
7    the pitch-books provided a “Summary of Investor Returns” with estimated internal
8    rates of return ranging from 40 to as high as 50 percent.
9                   (2)   The Terms of the Investment Fund Contract Offerings
10            23.   Investment Fund Contract investors executed a standard package of
11   agreements, including: (i) a Limited Liability Company Agreement (“LLC
12   Agreement”); (ii) a Solar Equipment Purchase Agreement (“Purchase Agreement”);
13   (iii) a Secured Promissory Note (“Promissory Note”); and (iv) a Mobile Solar
14   Equipment Lease (“Equipment Lease”) (together the “Investment Fund Contracts”).
15   The documents were executed at or around the same time, with Jeff Carpoff signing
16   the Purchase Agreements on behalf of DC Solutions and Paulette Carpoff typically
17   signing the Equipment Leases on behalf of DC Distribution. While the Investment
18   Fund Contracts for certain deals had variations, they largely had the same substantive
19   terms.
20            24.   Under the terms of the LLC Agreement, an investor became the
21   “Investor Member” of the Investment Fund Limited Liability Company (“Investment
22   Fund”), an entity created specifically for the purpose of the investment. This
23   Investment Fund then purchased Generators from DC Solutions at a price of
24   $150,000 per Generator under the Solar Equipment Purchase Agreement. The
25   Purchase Agreement specified the total number of Generators being purchased as
26   well as the total purchase price. An Exhibit to the Purchase Agreement contained a
27   blank space for the Vehicle Identification Numbers (“VINs”) for the Generators or
28   stated that “VIN for each Generator to be Supplied at Delivery.” In exchange for the

      COMPLAINT                                    7
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 8 of 27


1    payment, DC Solutions agreed to deliver the Generators by a certain date or dates and
2    warranted “to Buyer that all Equipment shall be in good working order in conformity
3    with the Specifications for a period” of five or ten years.
4          25.     The delivery dates for tranches of Generators specified in the Purchase
5    Agreements were often scheduled in stages. Likewise, the Purchase Agreements
6    dictated that payments would be due to DC Solutions in stages according to a
7    schedule in part dictated by capital contributions being made by the investor under
8    the terms of the LLC Agreement. Those capital contributions were contingent on the
9    investor receiving confirmation that the Generators were “Placed in Service” as
10   evidenced by an “IE [Independent Engineer] Certificate.”
11         26.     Investors generally contributed about thirty percent of the purchase price
12   in cash and financed the balance pursuant to a Promissory Note or Notes executed by
13   the Investment Fund in favor of DC Solutions. The Promissory Note was an exhibit
14   to the Purchase Agreement. DC Solar told investors, and arranged for a tax opinion
15   letter from a law firm confirming, that the Generators qualified for the Energy Credit
16   under Internal Revenue Code § 48. That provision allows for a thirty percent tax
17   credit for certain energy-related investments. Thus, investors expected to be able to
18   take a tax credit for roughly the same amount as their cash contribution to the
19   investment.
20         27.     Under the Investment Fund Contracts, the Generator business was
21   entirely managed and operated by DC Solar. At the time the Investment Funds
22   executed the Purchase Agreement with DC Solutions, the Investment Funds also
23   executed the Mobile Solar Equipment Lease with DC Distribution for at least the first
24   batch of Generators being purchased. Depending on the size of the transaction, as
25   additional tranches of Generators were manufactured, more Equipment Leases were
26   executed. Under the Equipment Leases, the Investment Funds leased their
27   Generators to DC Distribution for terms ranging up to 120 months. The Equipment
28   Leases provided that DC Distribution shall use “the Solar Equipment in a careful and

       COMPLAINT                                    8
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 9 of 27


1    proper manner” and “shall comply with all laws, regulations and ordinances.”
2          28.     Moreover, the Equipment Leases stated that DC Distribution shall be
3    “solely responsible for the maintenance and repair of the Solar Equipment” and “shall
4    ensure the Solar Equipment is operational and capable of producing solar energy at
5    all times.” The Equipment Leases required DC Distribution to “obtain, maintain and
6    keep” insurance coverage on the Generators in the amount of the replacement cost as
7    well as “liability insurance.” In addition, the Equipment Leases required DC
8    Distribution to “promptly pay when due, all license fees, registration fees, sales taxes,
9    use and property taxes, assessments, charges and other taxes” related to the
10   Generators.
11         29.     The Equipment Leases further provided for a set amount of “Base Rent”
12   to be paid to the Investment Fund in advance in monthly installments for the term of
13   the lease as well as payment to the Investment Fund of “Additional Rent” or
14   “Variable Rent” to the extent DC Distribution received revenue from subleasing the
15   Generators in excess of a certain amount. The amount of additional or variable rent
16   due to the Investment Fund varied depending on the deal and the calculation was
17   specified in the Equipment Lease.
18         30.     The Investment Fund Contracts were structured such that there was a
19   flow of money between the Investment Funds and DC Solar, all of which was
20   contingent on the Generators generating significant sub-lease revenue from legitimate
21   end-users. DC Distribution owed monthly lease payments to the Investment Funds
22   purportedly to be paid with the sub-lease revenue it received from third-party
23   customers. The Investment Funds would then use the lease payments they received
24   from DC Distribution under the terms of the Equipment Leases to make monthly
25   payments due to DC Solutions under the terms of the Promissory Notes. Investors
26   expected several benefits under the arrangement, including the thirty percent energy
27   tax credit and the ability to claim significant depreciation on the Generators.
28         31.     In addition, investors expected to receive profits in the form of annual

       COMPLAINT                                    9
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 10 of 27


1    cash distributions from the Investment Funds. In general, the LLC Agreements stated
2    that “Distributable Cash,” defined as the amount of cash from lease revenue
3    remaining after loan payments and operating expenses, would be paid out to investors
4    on an annual basis. Based on financial projections for the Investment Funds that
5    were provided to investors, investors expected to receive these cash distributions.
6          32.    From December 2011 through December 2018, DC Solar closed 34
7    Investment Fund Contracts, involving 13 institutional investors, totaling about $2.57
8    billion in face value. The investors made roughly $759 million in cash contributions
9    to their Investment Fund Contracts.
10                (3)    The Terms of the Sale-Leaseback Contract Offerings
11         33.    DC Solar began offering the second type of security, the Sale-Leaseback
12   Contracts, in around 2017. Investors in the Sale-Leaseback Contracts typically
13   executed several agreements including: (i) a Sale Agreement; (ii) an Equipment
14   Lease Agreement; and (iii) a Schedule (collectively the “Sale-Leaseback Contracts”).
15   Jeff Carpoff typically signed the Sale Agreement on behalf of DC Solutions, or in one
16   instance on behalf of another affiliate of DC Solar, and Paulette Carpoff typically
17   signed the Lease Agreement and the Schedule on behalf of DC Distribution. While
18   the Sale-Leaseback Contracts for certain deals had minor variations in wording, they
19   largely had the same substantive terms.
20         34.    The Sale-Leaseback Contracts differed from the Investment Fund
21   Contracts in that investors purchased the Generators outright from DC Solutions, or
22   in one instance another affiliate of DC Solar, without executing a Promissory Note.
23   Under the Sale Agreement, investors paid $150,000 for each Generator they
24   purchased. The Generators were identified by VIN in an exhibit attached to that
25   Agreement. In exchange for the purchase price, DC Solutions agreed to convey to
26   the investors “all right, title and interest in” the Generators.
27         35.    One Sale-Leaseback Contract transaction differed from the others in that
28   the investor purchased used Generators and paid $82,500 for each. As the Generators

       COMPLAINT                                     10
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 11 of 27


1    were used, they did not qualify for the energy tax credit. However, the investment
2    worked the same as the other Sale-Leaseback Contracts with the investor
3    immediately leasing the Generators to DC Distribution and being entirely reliant on
4    DC Distribution to maintain and sub-lease the Generators.
5          36.       Just as was done in the Investment Fund Contracts, under the Sale-
6    Leaseback Contracts the investors immediately leased the Generators back to DC
7    Distribution (or another affiliate of the Company) in return for monthly payments
8    purportedly to be made from sub-lease payments. Under the Lease Agreement, DC
9    Distribution committed to keeping the Generators “in good repair” and operating
10   condition and to “maintain” insurance coverage on the Generators as well as “liability
11   insurance.” The Lease Agreement also required DC Distribution to pay, or reimburse
12   the investor for, all taxes, fees, and assessments imposed on the Generators.
13         37.       Like the Investment Funds, most investors in the Sale-Leaseback
14   Contracts received an “IE Certificate,” or “IE Commissioning Report,” for each new
15   Generator that they purchased.
16         38.       The Schedule to the Lease Agreement set forth the term of the lease and
17   a set lease payment due to the investors from DC Distribution each month. An
18   attachment to the Schedule again identified the Generators by VIN. In addition to the
19   monthly lease payments, most Sale-Leaseback Contract investors expected to be able
20   to take the 30 percent energy tax credit as well as depreciation on the Generators they
21   purchased. In fact, the Schedules in certain of the Sale-Leaseback Contracts
22   specifically referenced the energy tax credit and depreciation and required DC
23   Distribution to use the Generators so as to remain eligible for those tax benefits.
24   Based on the combination of tax benefits and lease revenue, the Sale-Leaseback
25   Contract investors expected to earn a positive return and profit from these
26   transactions.
27         39.       From 2017 through 2018, DC Solar completed seven Sale-Leaseback
28   Contracts, involving four institutional investors, in transactions worth nearly $151

       COMPLAINT                                    11
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 12 of 27


1    million.
2                    (4)   The Company’s Offerings Are Securities
3              40.   DC Solar offered and sold the Investment Fund Contracts and Sale-
4    Leaseback Contracts through interstate commerce to investors located in multiple
5    states.
6              41.   DC Solar’s Investment Fund Contracts and Sale-Leaseback Contracts
7    are securities in the form of investment contracts. They represented an investment of
8    money, in a common enterprise, with the expectation of profits to be derived from the
9    efforts of a third party. Investors provided money to DC Solar for investment
10   purposes. Because the terms of the Investment Fund Contracts and Sale-Leaseback
11   Contracts tied the fortunes of the investors to those of DC Solar and its ability to
12   manufacture the Generators and then sub-lease them to end-users at optimal rates,
13   investors were investing in a common enterprise. And, because the terms of the
14   Investment Fund Contracts and Sale-Leaseback Contracts made investors entirely
15   dependent on DC Solar to manufacture, operate and maintain their purported
16   Generators, DC Solar’s efforts were essential to the success or failure of the common
17   enterprise. Investors also had an expectation of profits from the tax benefits and
18   payment stream to be generated from the enterprise.
19   C.        The Carpoffs Orchestrated and Committed Deceptive Acts in Furtherance
20             of the Fraud
21             42.   Unbeknownst to investors, DC Solar never manufactured the majority of
22   the Generators that it sold. And, most of the lease revenue paid to investors consisted
23   of funds from other investors, rather than lease income from legitimate end-users of
24   the Generators. In an effort to fool investors into believing that DC Solutions had
25   manufactured and delivered all of the Generators that investors purchased and that
26   DC Distribution was earning substantial lease revenue from legitimate end-users, the
27   Carpoffs orchestrated and engaged in a series of lies and deceptive acts.
28

       COMPLAINT                                   12
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 13 of 27


1                 (1)   The Carpoffs Sold Non-Existent Generators to Investors
2                       through DC Solutions
3          43.    Investors paid DC Solutions over $910 million in cash and took on
4    promissory notes to DC Solutions for roughly $1.8 billion for the Generators over the
5    course of the scheme. However, because DC Distribution continued to fail in its
6    attempts to lease the Generators to legitimate end-users in significant numbers, DC
7    Solutions had virtually ceased production of new Generators on any scale by
8    sometime in 2016. In fact, recent efforts by investors to locate their Generators
9    turned up only about 6,571 of the over 17,600 Generators that they purportedly
10   purchased. The overwhelming majority of Generators that DC Solar sold to investors
11   were not manufactured. Indeed, for eight of the Investment Funds that closed after
12   late 2016 with a total transaction size of nearly $1 billion, none of the approximately
13   6,575 Generators they purchased were found. For another Investment Fund that
14   closed in July 2018, just 90 of the approximately 2,280 Generators it purchased were
15   found. In total, across all of the Investment Fund Contracts and Sale-Leaseback
16   Contracts, the inventory located only about 37% of the Generators that were sold by
17   DC Solutions. Thus, investors collectively paid more than $1.6 billion through cash
18   contributions and promissory notes to DC Solutions for non-existent Generators. The
19   Carpoffs took numerous steps to hide from investors the fact that the Generators had
20   not been manufactured.
21                a.    The Carpoffs Made False Statements to Investors
22         44.    After mid to late 2016, when DC Solutions had essentially ceased
23   production of Generators for new Investment Funds, Defendants Jeff and Paulette
24   Carpoff still each continued to fraudulently execute agreements with numerous
25   Investment Funds even though they knew that the terms of the agreements would not
26   be fulfilled and that investors would be duped out of hundreds of millions of dollars.
27   Defendant Jeff Carpoff, as President of DC Solutions, signed Purchase Agreements
28   that falsely promised delivery of Generators by a certain date and falsely warranted

      COMPLAINT                                   13
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 14 of 27


1    that the Generators would “be in working order” and conform to the agreed upon
2    specifications. Investors made payments to DC Solar based on these false statements.
3          45.    As the President and the owner of DC Solutions, Jeff Carpoff had access
4    to all bank accounts for the company and was the primary person at DC Solutions
5    who dealt with the suppliers and manufacturers of the components for the Generators.
6    When he signed the Purchase Agreements with the Investment Funds after late 2016,
7    Jeff Carpoff knew that DC Solutions had stopped manufacturing Generators on the
8    scale necessary to fulfill its obligations and that the representations he was making to
9    investors were false.
10         46.    Defendant Paulette Carpoff likewise signed agreements intended to fool
11   investors into believing that their investments were legitimate. As President of DC
12   Distribution, she signed Equipment Leases in which she falsely warranted that the
13   Generators would be operated “in a careful and proper manner” and that DC
14   Distribution would be “solely responsible for the maintenance and repair” of the
15   Generators. She also falsely represented that DC Distribution would ensure that the
16   Generators were “operational and capable of producing solar energy at all times.”
17         47.    As an officer and director of DC Solutions, Paulette Carpoff had access
18   to the bank records and contracts of the company. In addition, as the President and
19   owner of DC Distribution, she was aware of the true number of Generators that DC
20   Solutions had delivered to DC Distribution to be sub-leased to end-users and which
21   DC Distribution actually maintained. By late 2016, Paulette also knew that DC
22   Solutions had stopped manufacturing Generators on a scale necessary to fulfill its
23   obligations. Notwithstanding these facts, Paulette Carpoff still continued to execute
24   Equipment Leases, which contained false representations concerning how DC
25   Distribution would deploy non-existent Generators. These lies were told in order to
26   fool investors and perpetuate the scheme.
27         48.    Even prior to late 2016, Paulette Carpoff made misleading statements to
28   investors in the Equipment Leases she signed. In those Equipment Leases, DC

      COMPLAINT                                    14
          Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 15 of 27


1    Distribution committed to paying “Base Rent” as well as “Additional Rent” or
2    “Variable Rent.” The Equipment Leases misleadingly omitted that any “Base Rent,”
3    “Additional Rent,” or “Variable Rent” payments due to investors were contingent on
4    DC Solutions raising money from new investors because DC Distribution was
5    generating virtually no lease revenue from sub-leases with end-users. Paulette
6    Carpoff was aware that DC Distribution was generating minimal amounts of
7    legitimate lease revenue from end-users because as the President and owner of DC
8    Distribution she had unfettered access to the bank accounts, financial records, and
9    sub-lease agreements of the company.
10         49.    Information about the existence of the Generators and the amount of
11   lease revenue being generated by DC Distribution was critical to investors. Had
12   investors known that the Generators they purchased would not be manufactured or
13   that their lease payments depended on new investors putting money into the scheme,
14   they would not have invested.
15                b.    Jeff Carpoff Arranged for False Certifications for Investors
16         50.    By design, investors never physically took possession of the Generators
17   that they purchased because the Generators were immediately leased to DC
18   Distribution upon purportedly being placed in service. Pursuant to the terms of the
19   Purchase Agreements and LLC Agreements, investors in the Investment Funds made
20   payments to DC Solutions for the Generators in installments after receiving proof that
21   the Generators had been placed in service as evidenced by the delivery of the “IE
22   Certificate.” The LLC Agreements defined “IE Certificate” as “a certificate to be
23   issued by the Independent Engineer” with respect to the Generators “upon
24   achievement of Placement in Service.”
25         51.    Beginning in 2014, the LLC Agreements stated that “‘Independent
26   Engineer’ means Joseph Bayliss of Bayliss Innovative Services.” Most Sale-
27   Leaseback Contract investors also received these IE Certificates from Bayliss for the
28   new Generators they purchased. Defendant Jeff Carpoff arranged for Bayliss and his

      COMPLAINT                                   15
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 16 of 27


1    firm to serve as the “Independent Engineer.” This arrangement deceived investors as
2    Bayliss was neither independent nor an engineer. Bayliss holds general contractor
3    and electrical licenses from the State of California, but he was never a licensed
4    engineer. And, Bayliss has known the Carpoffs since high school. In fact, DC Solar
5    hired Bayliss to perform various projects for the DC Solar and other businesses
6    owned by the Carpoffs.
7          52.    Bayliss executed IE Certificates, titled “IE Commissioning Reports,” for
8    nearly all of the 16,400 Generators that Investment Funds and Sale-Leaseback
9    Contract investors purchased from 2014 through 2018. The IE Commissioning
10   Reports contained a checklist of tests that Bayliss would complete in order to attest
11   “that the system was installed in accordance with professional engineering practices
12   and safety requirements; and that the system is ready and able to be used for the
13   production of electricity.” For the overwhelming majority of these Generators,
14   Bayliss signed IE Commissioning Reports without inspecting them, and without any
15   basis for making the representations contained in the reports. These representations
16   were false because DC Solutions only had manufactured a small fraction of the
17   Generators that it had purportedly sold to investors. Indeed, of the over 16,400
18   Generators for which Bayliss provided IE Commissioning Reports, more than 11,400
19   could not be located.
20         53.    Jeff Carpoff knew that the statements in the IE Commissioning Reports
21   signed by Bayliss were false because DC Solutions had not manufactured the
22   thousands of Generators certified by Bayliss. Even in instances where DC Solutions
23   had manufactured some of the Generators, Jeff Carpoff knew that Bayliss had not
24   inspected them because he had convinced Bayliss to simply sign reports by falsely
25   representing that DC Solar employees would inspect the Generators. Even after
26   Bayliss learned that DC Solutions was not actually manufacturing the Generators,
27   Jeff Carpoff was still able to persuade Bayliss to continue to “rubber stamp” the IE
28   Commissioning Reports.

      COMPLAINT                                   16
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 17 of 27


1          54.    Jeff Carpoff also knew that the deceptive IE Commissioning Reports
2    Bayliss signed were being sent to investors and were important to them. Indeed, Jeff
3    Carpoff was copied on emails in which false IE Commissioning Reports were sent to
4    investors and their representatives. And, on at least one occasion, Jeff Carpoff
5    himself sent deceptive IE Commissioning Reports containing Bayliss’ deceitful
6    certifications to a broker to be passed along to an investor. Jeff Carpoff also knew
7    that under the terms of the Investment Fund Contracts, including the Purchase
8    Agreements he signed on behalf of DC Solutions, investors’ capital contributions and
9    payments to DC Solutions for the Generators were contingent on their receipt of the
10   IE Commissioning Reports.
11         55.    Likewise, Paulette Carpoff knew that the statements in the IE
12   Commissioning Reports signed by Bayliss were false. Paulette Carpoff took part in
13   conversations with Bayliss and Jeff Carpoff about the fact that DC Solutions had not
14   manufactured Generators for which he signed reports.
15         56.    Paulette Carpoff also knew that the deceptive IE Commissioning Reports
16   signed by Bayliss were being provided to investors and were material to them. She
17   sent IE Commissioning Reports for certain Investment Funds and at least one Sale-
18   Leaseback Contract investor by email for Bayliss to sign.
19                c.    Jeff Carpoff Deceived Investors through the Manipulation of
20                      VINs and the Movement of Generators
21         57.    At times, DC Solutions sold the same Generator to different Investment
22   Funds or Sale-Leaseback Contract investors. Investors were unaware that their
23   supposed Generators were being resold, or that they were purchasing used Generators
24   owned by someone else. As part of these efforts, on occasions in 2017 and 2018,
25   Jeff Carpoff participated (and supervised other DC Solar employees and Bayliss) in
26   removing the VIN stickers from Generators assigned to certain Investment Funds or
27   Sale-Leaseback Contract investors and replacing them with new VIN stickers
28   assigned to other Investment Funds or Sale-Leaseback Contract investors. Jeff

      COMPLAINT                                   17
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 18 of 27


1    Carpoff orchestrated this effort in order to dupe investors during inspections into
2    believing that the Generators sold to them existed and/or could be found at the
3    locations DC Solar had asserted. In certain instances, at Jeff Carpoff’s direction, DC
4    Solar employees buried GPS devices purportedly attached to Generators at certain
5    locations to make it appear that the Generators were in use at those locations.
6          58.    In 2018, Jeff Carpoff also deceived inspectors associated with a Sale-
7    Leaseback Contract investor about the location of Generators that an investor had
8    purchased. In preparation for a scheduled inspection of some of the Generators
9    purportedly owned by that investor, Jeff Carpoff and another DC Solar employee
10   developed a list of inspection sites and coordinated the delivery of Generators to
11   those sites before and on the day of the inspection. This effort was intended to
12   deceive the inspectors as the Generators were neither leased nor in use at the
13   locations to which they were delivered.
14                (2)   The Carpoffs Hid the Lack of Legitimate Lease Revenue
15         59.    Lease revenue from end-users of the Generators was critical to the
16   success of the investments because it was the source of the funds that DC Distribution
17   needed to make lease payments to the Investment Funds and Sale-Leaseback Contract
18   investors. Although DC Distribution purported to be earning millions each month in
19   legitimate lease revenue from end-users of the Generators, bank records prove that
20   DC Distribution generated minimal lease revenue from sub-leases to end-users. In
21   fact, the vast majority of funds flowing into DC Distribution’s bank accounts
22   consisted of transfers of investor funds from DC Solutions.
23         60.    For example, during the period of January 2013 through December
24   2018, a total of about $409,930,000 was deposited into DC Distribution’s bank
25   accounts. Of that amount, approximately $383,347,000 -- or 93.5% -- consisted of
26   transfers from DC Solution’s bank accounts. And, another $8,268,000 -- or 2.0% --
27   consisted of transfers from the bank accounts of different Investment Funds. At
28   most, $18,316,000 -- or 4.5% -- of the deposits to DC Distribution’s bank accounts

      COMPLAINT                                   18
          Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 19 of 27


1    during the time period represented sub-lease payments from legitimate end-users of
2    the Generators.
3          61.    But, during this period, DC Distribution paid about $347,800,000 to
4    various Investment Funds and Sale-Leaseback Contract investors, most of which took
5    the form of “lease payments” owed under the operative Equipment Lease
6    Agreements. Accordingly, DC Distribution’s payments were not funded by
7    legitimate sub-lease revenue, but instead by investor funds cycled through DC
8    Solutions.
9                 a.    Fraudulent Transfers
10         62.    The Carpoffs oversaw this circular movement of funds between the
11   accounts of the companies they owned and the Investment Funds, which started in the
12   very early years of DC Solar because DC Distribution never generated enough lease
13   revenue to satisfy its obligations to the Investment Funds or Sale-Leaseback Contract
14   investors. Roach was involved in the early transfers of funds between DC Solutions
15   and DC Distribution and was part of communications with employees of DC
16   Solutions, including Jeff and Paulette Carpoff, about the amounts that needed to be
17   transferred so that DC Distribution could make its lease payments to the Investment
18   Funds. During that period, Roach or Paulette Carpoff (or another DC Solar employee
19   working at her direction) would then execute the necessary transfers.
20         63.    In approximately August 2014, the Carpoffs hired Karmann as the
21   Controller of DC Solutions and began to use him as the primary employee involved
22   in the fraudulent transfers. While Karmann did not have the ability to initiate bank
23   transfers himself when he first started at DC Solutions, he calculated the amounts that
24   were owed by DC Distribution to the Investment Funds each month and the amounts
25   owed by the Investment Funds to DC Solutions under the terms of the Promissory
26   Notes. He also calculated the amount that needed to be transferred from DC
27   Solutions to DC Distribution each month so that DC Distribution could make the
28   lease payments owed to the Investment Funds and created spreadsheets that specified

      COMPLAINT                                   19
          Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 20 of 27


1    the exact amounts that needed to be transferred among the various entities and in
2    what order. After making these calculations, Karmann provided the information
3    directly to Paulette Carpoff (and/or other DC Solar employees working at her
4    direction) who would then make the transfers.
5          64.    In early 2015, the Carpoffs granted Karmann the ability to initiate
6    transfers between the bank accounts of DC Solutions, DC Distribution, and the
7    Investment Funds himself. Karmann continued DC Solar’s practice of making
8    monthly calculations and then regular transfers between the bank accounts of DC
9    Solutions, DC Distribution and the Investment Funds from early 2015 through the
10   end of 2018 with the knowledge and approval of the Carpoffs.
11         65.    The transfers of money were made by the Carpoffs and others working
12   at their direction in order to perpetuate DC Solar’s fraudulent scheme and to give the
13   false appearance to investors that DC Distribution was generating sufficient lease
14   revenue from end-users of the Generators in order for the investments to be
15   profitable. As the owners and officers of the companies, Jeff and Paulette Carpoff
16   each had complete access to the bank accounts and the accounting records maintained
17   in QuickBooks of both DC Solutions and DC Distribution. Both Jeff and Paulette
18   Carpoff knew DC Distribution was earning minimal lease revenue from genuine end-
19   users of the Generators. Each of them also knew that DC Solutions was subsidizing
20   DC Distribution each month, mostly using investor funds, so that DC Distribution
21   could make the lease payments due to the Investment Funds and Sale-Leaseback
22   Contract investors. And, each of them knew that investors were not informed of this
23   arrangement. Their actions kept the scheme running as new and existing investors
24   purchased additional Investment Fund Contracts or Sale-Leaseback Contracts during
25   the years the Carpoffs orchestrated the cycling of money through the various
26   accounts.
27                b.    False Financial Statements
28         66.     Prospective investors routinely requested financial statements from DC

      COMPLAINT                                   20
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 21 of 27


1    Distribution and DC Solutions before investing. The Carpoffs arranged for and
2    authorized the preparation of false financial statements in order to cover up the fact
3    that DC Solutions was subsidizing DC Distribution with investor money. On or
4    about June 2012, Jeff Carpoff and Roach, among others, met and discussed falsely
5    categorizing the transfers from DC Solutions to DC Distribution as cost of goods
6    sold. Subsequently, at various points throughout the scheme, Roach issued
7    “Accountants’ Compilation Reports” accompanying financial statements for DC
8    Distribution and DC Solutions covering various periods between 2011 through July
9    2018 and an audit firm issued “Independent Auditor’s Reports” accompanied by
10   financial statements for DC Solutions for each year from 2012 through 2017. The
11   financial statements accompanying these reports contained false and misleading
12   information.
13         67.      The income statements for DC Distribution accompanying the
14   compilation reports falsely stated that DC Distribution generated hundreds of millions
15   of dollars of revenues in “Rental Income.” In reality, the overwhelming majority of
16   the purported “Rental Income” consisted of intercompany transfers between DC
17   Solutions and DC Distribution. The income statements were intended to mislead
18   investors and potential investors into believing that DC Distribution earned hundreds
19   of millions of dollars in “Rental Income” from end-users of the Generators.
20         68.      Similarly, the financial statements in the various compilation reports and
21   independent auditor’s reports for DC Solutions also contained false information. The
22   cash infusions of hundreds of millions of dollars from DC Solutions to DC
23   Distribution were hidden in the “Direct Costs” category of DC Solution’s income
24   statements. In reality, these payments had nothing to do with the costs of
25   manufacturing the Generators. DC Solutions categorized the payments in this
26   manner to conceal from investors the fact that DC Solutions funded DC
27   Distribution’s “Rental Income.”
28         69.      At various points throughout the scheme, Roach, Karmann and/or other

      COMPLAINT                                     21
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 22 of 27


1    DC Solar employees, or individuals working on behalf of DC Solar, sent certain of
2    the financial statements and the accompanying reports via email to investors,
3    prospective investors, or brokers to be passed on to investors or prospective investors.
4    Jeff Carpoff was regularly copied on such emails. Paulette Carpoff also was at times
5    copied on emails sending certain of the financial statements to a bank at which DC
6    Solar maintained accounts and to brokers to be passed on to prospective investors or
7    an outside law firm working on transactions. As the owners and officers of the
8    companies, the Carpoffs had access to the bank accounts and accounting records for
9    DC Distribution and DC Solutions, and were fully aware that DC Distribution had
10   very little actual lease revenue and that DC Solutions infused it with cash. The
11   Carpoffs therefore knew that the various compiled and audited financial statements
12   contained false information. They also knew that accurate information about DC
13   Distribution’s revenue was important to investors.
14                c.    Fraudulent Lease Arrangements
15         70.    Jeff Carpoff devised a number of deceptive lease arrangements to fool
16   investors into believing that DC Distribution was earning sufficient sub-lease revenue
17   from end-users to support its lease obligations to investors. In meetings and calls
18   with brokers and/or prospective investors, Jeff Carpoff falsely claimed that demand
19   for Generators was huge and touted leasing relationships with various customers,
20   including Telecom Company A, A Rentals, and Company K. He also arranged for
21   copies of the lease agreements with Telecom Company A to be provided to certain
22   investors. In addition, pitch-books sent to prospective investors provided case studies
23   of the established leasing arrangements that DC Distribution purportedly had with
24   various customers, including Telecom Company A, A Rentals, and Company K. A
25   broker working on behalf of DC Solar prepared these misleading pitch-books,
26   versions of which were reviewed by both Jeff and Paulette Carpoff at various points
27   in time.
28         71.    In reality, the leasing relationships with those customers resulted in

       COMPLAINT                                   22
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 23 of 27


1    minimal amounts of legitimate lease revenue. Jeff Carpoff oversaw the fabrication of
2    the lease agreements with Telecom Company A and paid individuals to have those
3    documents fraudulently signed without Telecom Company A’s authorization. The
4    actual amount of lease revenue paid by Telecom Company A was a small fraction of
5    the amount it purportedly contracted to pay under the fraudulent lease agreements.
6          72.     And, while A Rentals and Company K had contracted to lease
7    Generators, DC Solar entered into side arrangements with them under which DC
8    Distribution would send them funds so that each entity could then make the lease
9    payments it owed. Paulette Carpoff took steps in furtherance of these fraudulent
10   lease arrangements by executing or approving external wire transfers from DC
11   Distribution’s bank accounts to A Rentals and Company K. These wire transfers
12   provided A Rentals and Company K with the funds necessary to make their lease
13   payments and appear as legitimate lessees.
14         73.    If the investors who had heard these pitches or received pitch-books
15   knew the true circumstances surrounding the lease arrangements with Telecom
16   Company A, A Rentals, and Company K, they would not have purchased investment
17   contracts from DC Solar.
18                (3)    The Carpoffs Misappropriated Investor Funds
19         74.    Rather than using investor funds to manufacture the Generators that
20   investors purchased, the Carpoff used a large portion of the money that flowed into
21   DC Solar to run their Ponzi scheme and support their lavish lifestyle. From January
22   2013 through December 2018, the Carpoffs took at least $140 million for their
23   personal benefit. They purchased at least 150 cars, dozens of properties, including
24   business properties, luxury personal properties, and vacation homes, and a share in a
25   private jet service. Jeff and Paulette Carpoff also transferred tens of millions of
26   dollars to their joint and individual bank accounts, as well as the bank accounts of
27   other companies they owned.
28         75.    On December 18, 2018, federal law enforcement agents executed federal

       COMPLAINT                                   23
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 24 of 27


1    seizure warrants on nearly all of the bank accounts associated with DC Solar,
2    including bank accounts of the Investment Funds. As an additional Investment Fund
3    had closed around or after the time of the approval of the warrants, a bank account
4    associated with that latest Investment Fund was not seized. On December 19, 2018,
5    Paulette Carpoff, consistent with the Carpoffs’ fraudulent practice of treating investor
6    funds as their own, exploited this situation and wired $5 million from the bank
7    account of this Investment Fund to a bank account in South Carolina associated with
8    a law firm that specializes in asset protection. Paulette Carpoff did not have the
9    permission of the investor to take the money, which came from capital contributions
10   that the investor paid pursuant to the LLC Agreement and was supposed to be used to
11   pay for Generators under the terms of the Purchase Agreement.
12                               FIRST CLAIM FOR RELIEF
13
                       Fraud in Connection With the Sale of Securities
14                     Violations of Section 10(b) of the Exchange Act
                                and Rule 10b-5 Thereunder
15
                                  (Against All Defendants)
16
17         76.    The SEC realleges and incorporates by reference paragraphs 1 through
18   75 above.
19         77.    Defendants Jeffrey and Paulette Carpoff, by engaging in the conduct
20   described above, directly or indirectly, in connection with the purchase or sale of a
21   security, by the use of means or instrumentalities of interstate commerce, of the
22   mails, or of the facilities of a national securities exchange, with scienter:
23                a.     employed devices, schemes, or artifices to defraud;
24                b.     made untrue statements of a material fact or omitted to state a
25                       material fact necessary in order to make the statements made, in
26                       light of the circumstances under which they were made, not
27                       misleading; or
28                c.     engaged in acts, practices, or courses of business which operated
       COMPLAINT                                    24
           Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 25 of 27


1                        or would operate as a fraud or deceit upon other persons.
2          78.    By engaging in the conduct described above, Defendants Jeffrey and
3    Paulette Carpoff violated, and unless restrained and enjoined will continue to violate,
4    Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rules 10b-5 thereunder,
5    17 C.F.R. §§ 240.10b-5.
6                              SECOND CLAIM FOR RELIEF
7                          Fraud in the Offer and Sale of Securities
                        Violations of Sections 17(a) of the Securities Act
8
                                    (Against All Defendants)
9
10         79.    The SEC realleges and incorporates by reference paragraphs 1 through
11   75 above.
12         80.    Defendants Jeffrey and Paulette Carpoff, by engaging in the conduct
13   described above, in the offer or sale of securities by the use of means or instruments
14   of transportation or communication in interstate commerce or by use of the mails,
15   directly or indirectly:
16                a.     with scienter, employed devices, schemes, or artifices to defraud;
17                b.     obtained money or property by means of untrue statements of a
18                       material fact or by omitting to state a material fact necessary in
19                       order to make the statements made, in light of the circumstances
20                       under which they were made, not misleading; or
21                c.     engaged in transactions, practices, or courses of business which
22                       operated or would operate as a fraud or deceit upon the purchaser.
23         81.    By engaging in the conduct described above, Defendants Jeffrey and
24   Paulette Carpoff violated, and unless restrained and enjoined will continue to violate,
25   Sections 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
26
27
28

       COMPLAINT                                   25
             Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 26 of 27


1                                    PRAYER FOR RELIEF
2            WHEREFORE, the SEC respectfully requests that the Court:
3                                                I.
4            Issue judgments, in forms consistent with Fed. R. Civ. P. 65(d), permanently
5    enjoining Defendants, and their agents, servants, employees, and attorneys, and those
6    persons in active concert or participation with any of them, who receive actual notice
7    of the judgment by personal service or otherwise, and each of them, from violating
8    Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), Section 10(b) of the
9    Exchange Act, 15 U.S.C. §§ 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-
10   5.
11                                               II.
12           Upon motion of the Commission, order Defendants to disgorge all ill-gotten
13   gains they received, together with prejudgment interest thereon.
14                                              III.
15           Upon motion of the Commission, order Defendants to pay civil penalties under
16   Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the
17   Exchange Act, 15 U.S.C. § 78u(d)(3).
18                                              IV.
19           Retain jurisdiction of this action in accordance with the principles of equity and
20   the Federal Rules of Civil Procedure in order to implement and carry out the terms of
21   all orders and decrees that may be entered, or to entertain any suitable application or
22   motion for additional relief within the jurisdiction of this Court.
23
24
25
26
27
28

          COMPLAINT                                    26
          Case 2:20-cv-00180-JAM-AC Document 1 Filed 01/24/20 Page 27 of 27


1                                             V.
2          Grant such other and further relief as this Court may determine to be just and
3    necessary.
4     Dated: January 24, 2020
5                                                   /s/ Dean M. Conway
6                                                   Dean M. Conway
                                                    Sarra Cho
7                                                   Christopher Nee
8                                                   Attorneys for Plaintiff
                                                    Securities and Exchange Commission
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      COMPLAINT                                    27
